Exhibit 10.1

AMENDMENT NO. 1 TO

INVESTMENT MANAGEMENT TRUST AGREEMENT

THIS AMENDMENT NO. 1 TO THE INVESTMENT MANAGEMENT TRUST AGREEMENT (this
“Amendment”) is made as of September 18, 2018, by and between Saban Capital
Acquisition Corp., a Cayman Islands exempted company (the “Company”), and
Continental Stock Transfer & Trust Company, a New York corporation (the
“Trustee”). Capitalized terms contained in this Amendment, but not specifically
defined in this Amendment, shall have the meanings ascribed to such terms in the
Original Agreement (as defined below).

WHEREAS, on September 21, 2016, the Company consummated an initial public
offering (the “Offering”) of units of the Company, each such unit is composed of
one share of the Company’s Class A ordinary shares, par value $0.0001 per share
(“Ordinary Shares”), and one-half of one warrant, each whole warrant entitling
the holder thereof to purchase one Ordinary Share;

WHEREAS, $250,000,000 of the gross proceeds of the Offering (including
$8,750,000 of underwriters’ deferred discount) and sale of the Private Placement
Warrants (as defined in the Underwriting Agreement) were delivered to the
Trustee to be deposited and held in a segregated Trust Account located in the
United States (the “Trust Account”) for the benefit of the Company and the
holders of Ordinary Shares included in the Units issued in the Offering pursuant
to the investment management trust agreement made effective as of September 15,
2016 by and between the Company and the Trustee (the “Original Agreement”);

WHEREAS, the Company has sought the approval of the holders of its Ordinary
Shares and holders of its Class F ordinary shares, par value $0.0001 per share
(the “Class F Ordinary Shares”), at an extraordinary general meeting of its
shareholders to: (i) extend the date before which the Company must complete a
business combination from September 21, 2018 to December 31, 2018 (or March 31,
2019 if the Company has executed a definitive agreement for an initial business
combination by December 31, 2018 and all closing conditions contained in such
definitive agreement (other than regulatory conditions, including, without
limitation, those related to antitrust approval and the effectiveness of any
related registration statement, and conditions that by their nature are to be
satisfied at the closing of such business combination) have been satisfied or
waived by December 31, 2018) (the “Extension Amendment”) and (ii) extend the
date on which the Trustee must liquidate the Trust Account if the Company has
not completed its initial business combination from September 21, 2018 to
December 31, 2018 (or March 31, 2019 if the Company has executed a definitive
agreement for an initial business combination by December 31, 2018 and all
closing conditions contained in such definitive agreement (other than regulatory
conditions, including, without limitation, those related to antitrust approval
and the effectiveness of any related registration statement, and conditions that
by their nature are to be satisfied at the closing of such business combination)
have been satisfied or waived by December 31, 2018) (the “Trust Amendment”);

WHEREAS, holders of at least sixty-five percent (65%) of the then issued and
outstanding Ordinary Shares and Class F Ordinary Shares, voting together as a
single class, approved the Extension Amendment and the Trust Amendment; and

WHEREAS, the parties desire to amend and restate the Original Agreement to,
among other things, reflect amendments to the Original Agreement contemplated by
the Trust Amendment.

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows:

1. Amendment of Trust Agreement.

1.1. Section 1(i) of the Original Agreement is hereby amended and restated in
its entirety as follows:

“(i) Commence liquidation of the Trust Account only after and promptly after
(x) receipt of, and only in accordance with, the terms of a letter from the
Company (“Termination Letter”) in a form substantially similar to that attached
hereto as either Exhibit A or Exhibit B signed on behalf of the Company by its
Chief Executive



--------------------------------------------------------------------------------

Officer, President, Chief Financial Officer, General Counsel, Secretary or
Chairman of the board of directors (the “Board”) of the Company or other
authorized officer of the Company, and complete the liquidation of the Trust
Account and distribute the Property in the Trust Account, including interest
(which interest shall be net of any taxes payable and less up to $50,000 of
interest that may be released to the Company to pay dissolution expenses, it
being understood that the Trustee has no obligation to monitor or question the
Company’s position that an allocation has been made for taxes payable), only as
directed in the Termination Letter and the other documents referred to therein;
provided, that, in the case a Termination Letter in the form of Exhibit A is
received, or (y) on December 31, 2018 (or March 31, 2019 if the Company has
executed a definitive agreement for an initial business combination by
December 31, 2018 and all closing conditions contained in such definitive
agreement (other than regulatory conditions, including, without limitation,
those related to antitrust approval and the effectiveness of any related
registration statement, and conditions that by their nature are to be satisfied
at the closing of such business combination) have been satisfied or waived by
December 31, 2018), if a Termination Letter has not been received by the Trustee
prior to such date, in which case the Trust Account shall be liquidated in
accordance with the procedures set forth in the Termination Letter attached as
Exhibit B and the Property in the Trust Account, including interest (which
interest shall be net of any taxes payable and less up to $50,000 of interest
that may be released to the Company to pay dissolution expenses), shall be
distributed to the Public Shareholders of record as of such date; provided,
however, that in the event the Trustee receives a Termination Letter in a form
substantially similar to Exhibit B hereto, or if the Trustee begins to liquidate
the Property because it has received no such Termination Letter by December 31,
2018 (or March 31, 2019 if the Company has executed a definitive agreement for
an initial business combination by December 31, 2018 and all closing conditions
contained in such definitive agreement (other than regulatory conditions,
including, without limitation, those related to antitrust approval and the
effectiveness of any related registration statement, and conditions that by
their nature are to be satisfied at the closing of such business combination)
have been satisfied or waived by December 31, 2018), the Trustee shall keep the
Trust Account open until twelve (12) months following the date the Property has
been distributed to the Public Shareholders;”

1.2. Section 1(k) of the Original Agreement is hereby amended and restated in
its entirety as follows:

“(k) Upon written request from the Company, which may be given from time to time
in a form substantially similar to that attached hereto as Exhibit D (a
“Shareholder Redemption Withdrawal Instruction”), the Trustee shall distribute
to the redeeming shareholders the amount requested by the Company to be used to
redeem shares of Ordinary Shares from Public Shareholders in the event that the
Company’s shareholders approve an amendment to the Company’s amended and
restated memorandum and articles of association to extend the time period in
which the Company must complete its initial Business Combination or liquidate
the Trust Account. The written request of the Company referenced above shall
constitute presumptive evidence that the Company is entitled to said funds, and
the Trustee shall have no responsibility to look beyond said request.”

1.3. A new Section 1(k) is hereby added to the Original Agreement as follows:

“(l) Not make any withdrawals or distributions from the Trust Account other than
pursuant to Section 1(i), (j) or (k) above.”

1.4. All references to “Sections 1(i) and 1(j)” are hereby replaced with
“Sections 1(i), 1(j) and (1)(k)”



--------------------------------------------------------------------------------

1.5. A new Exhibit D is hereby added to the Original Agreement as follows:

“EXHIBIT D

[Letterhead of Company]

[Insert date]

Continental Stock Transfer & Trust Company

1 State Street 30th Floor New York, New York, 10004

Attn: Steven G. Nelson and Francis E. Wolf, Jr.

Re: Trust Account No.                Shareholder Redemption Withdrawal
Instruction

Gentlemen:

Pursuant to Section 1(k) of the Investment Management Trust Agreement between
Saban Capital Acquisition Corp. (the “Company”) and Continental Stock Transfer &
Trust Company (the “Trustee”), dated as of September 15, 2016 (as amended from
time to time, “Trust Agreement”), the Company hereby requests that you deliver
to the redeeming shareholders $[•] of the principal and interest income earned
on the Property as of the date hereof. Capitalized terms used but not defined
herein shall have the meanings set forth in the Trust Agreement.

The Company requires that such funds be paid its public shareholders who have
properly elected to have their Ordinary Shares redeemed by the Company in
connection with the shareholder vote to approve an amendment to the Company’s
Amended and Restated Memorandum and Articles of Association to extend the time
in which the Company must complete a Business Combination or liquidate the Trust
Account. As such, you are hereby directed and authorized to transfer (via wire
transfer) such funds promptly upon your receipt of this letter to the
shareholders whose wire instructions you have collected with their requests for
redemption.

 

Very truly yours, Saban Capital Acquisition Corp. By:  

 

  Name:   Title:

cc: Deutsche Bank Securities Inc. Goldman, Sachs & Co.”

2. Miscellaneous Provisions.

2.1. Successors. All the covenants and provisions of this Amendment by or for
the benefit of the Company or the Trustee shall bind and inure to the benefit of
their permitted respective successors and assigns.

2.2. Severability. This Amendment shall be deemed severable, and the invalidity
or unenforceability of any term or provision hereof shall not affect the
validity or enforceability of this Amendment or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Amendment a provision as similar in terms to such invalid or unenforceable
provision as may be possible and be valid and enforceable.



--------------------------------------------------------------------------------

2.3. Applicable Law. This Amendment shall be governed by and construed and
enforced in accordance with the laws of the State of New York.

2.4. Counterparts. This Amendment may be executed in several original or
facsimile counterparts, each of which shall constitute an original, and together
shall constitute but one instrument.

2.5. Effect of Headings. The section headings herein are for convenience only
and are not part of this Amendment and shall not affect the interpretation
thereof.

2.6. Entire Agreement. The Original Agreement, as modified by this Amendment,
constitutes the entire understanding of the parties and supersedes all prior
agreements, understandings, arrangements, promises and commitments, whether
written or oral, express or implied, relating to the subject matter hereof, and
all such prior agreements, understandings, arrangements, promises and
commitments are hereby canceled and terminated.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

Continental Stock Transfer & Trust Company, as Trustee By:  

/s/ Francis Wolf Jr.

  Name:   Francis Wolf Jr.   Title:     Vice President Saban Capital Acquisition
Corp. By:  

/s/ Adam Chesnoff

  Name:   Adam Chesnoff   Title:     Chief Executive Officer and President

[Signature Page to Amendment to Investment Management Trust Agreement]